FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMADEO SANCHEZ,                                  No. 12-16925

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00310-LRH-
                                                 WGC
  v.

RENEE BAKER,                                     MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Amadeo Sanchez, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Sanchez

failed to raise a genuine dispute of material fact as to whether Baker knew of and

disregarded an excessive risk to Sanchez’s safety. See Farmer v. Brennan, 511

U.S. 825, 837 (1994) (a prison official is deliberately indifferent only if he or she

“knows of and disregards an excessive risk to inmate . . . safety; the official must

both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference”); Berg v.

Kincheloe, 794 F.2d 457, 460 (9th Cir. 1986) (summary judgment was proper

where plaintiff had not provided evidence demonstrating that defendants “had any

reason to believe” that plaintiff would be attacked).

      To the extent that Sanchez’s action challenges prior parole suitability

decisions or would otherwise necessarily demonstrate the invalidity of the duration

of his confinement, it is barred by Heck v. Humphrey, 512 U.S. 477 (1994). See

Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997) (Heck bars prisoner’s

§ 1983 action alleging that “defendants violated his due process rights by

considering false information in his prison file to find him ineligible for parole”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents presented for the first time on appeal. See


                                           2                                     12-16925
Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam); United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      We reject Sanchez’s contentions concerning discovery because the record

shows that the district court ordered Baker to respond to Sanchez’s discovery

before it granted summary judgment and the record does not show that the

responses were inadequate.

      AFFIRMED.




                                            3                                   12-16925